          Case 1:98-cr-01101-ILG Document 303 Filed 12/01/20 Page 1 of 1 PageID #: 4968
                                          United States district Court
                                               EASTERN DISTRICT OF NEW YORK

                                                  225 CADMAN PLAZA EAST

                                                 BROOKLYN. NEW YORK 11201


CHAMBERS OF

1. LEO GLASSER

SENIOR JUDGE




                                                                              December 1,2020

         Ms. Collins:


                 I respond to your letter of November 20^, questioning the docket entry gap between
         September 2005-July 2009, a gap you called to my attention in your letter of February 20th,
         2020. Since that time, I have caused an exhaustive search to be made to explain that gap. That
         search included every related file in my Chambers,the files in the Clerk's Office including of
         the vault in which sealed files are kept, a search on my request ofthe relevant files in the U.S.
         Attorney's Office and an attempt to obtain the assistance ofthe attorney who represented Sater
         during that period-who, unfortunately died in 2014. All were unproductive.

                I am completely confident that the only filings made during that interval were continued
         requests to adjourn Sater's sentencing because of his continued cooperation. I am also
         completely confident that there was no information of any moment, if there was any at all, in
         which the name ofTrump appeared in this criminal case nor can I conceive of any reason why it
          would be.


                                                                              Yours sincerely,
                                                                              /s/
                                                                              I. Leo Glasser
                                                                              Senior United States District Judge
